Citation Nr: 0807987	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for claimed headaches.  

2.  Entitlement to service connection for claimed seizure 
disorder.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.

The Board remanded this appeal back to the RO in April 2006 
for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

At the outset, the Board notes that VA regulations provide 
that VA will make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
such as private medical care provider records.  See 38 C.F.R. 
§ 3.159(c)(1).

In this regard, the Board notes that in a statement received 
in January 2008, the veteran reports that he received 
treatment at the Addison County Health Services located in 
Middleburg in 1974.  Such records have not been requested or 
associated with the claims file.

The Board also notes that in the April 2006 remand, the Board 
instructed the RO to obtain the proper release from the 
veteran so as to obtain an April 1973 neuropsychological 
assessment referenced in an April 1996 private treatment 
record.  

The RO contacted the veteran and requested that he provide 
the necessary information and release so that this record 
could be obtained.  To date, the veteran has not provided the 
necessary information.  

However, given the veteran has now identified outstanding 
treatment records from the Addison County Health Services 
located in Middleburg, the Board finds that the veteran 
should be afforded another opportunity to provide the 
information necessary to secure the April 1973 
neuropsychological assessment.  

The Board cautions the veteran that the duty to assist is not 
always a one-way street.  A veteran seeking help cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  

If the veteran fails to provide the information necessary to 
obtain these private treatment records, no further effort 
will be expended to assist the veteran in this regard and his 
claims will be evaluated on the evidence of record.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for his claimed 
disabilities at the Addison County Health 
Services located in Middleburg.  

The RO should also request that the 
veteran identify the name and address of 
the health care provider where he 
underwent a neuropsychological assessment 
in April 1973.  

Based on the response, the RO should 
undertake all indicated action to obtain 
copies of these records.  If the search 
for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  After completion of all indicated 
development, the veteran's claims of 
service connection for headaches, seizure 
disorder, and an innocently acquired 
psychiatric condition should be 
readjudicated in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


